





Exhibit 10.33




PROMISSORY NOTE

(LIBOR RATE; UNSECURED)




$4,857,000.00

Albany, New York

December 30, 2005







FOR VALUE RECEIVED, FIRST ALBANY COMPANIES INC., a New York business corporation
with its principal office and place of business at 30 South Pearl Street,
Albany, New York 12207 (the "Borrower") promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION, a national banking association organized and existing
under the laws of the United States of America, with an office for the
transaction of business at 66 South Pearl Street, Albany, New York 12207
("KeyBank" or “Bank”) in lawful money of the United States of America the
principal sum of Four Million Eight Hundred Fifty Seven Thousand and no/100s
($4,857,000.00) Dollars), or, the aggregate unpaid principal amount of all
Advances made by the Bank to the Borrower pursuant to Article II of the Loan
Agreement, as hereinafter defined, if less, with interest on the unpaid
principal balance of such amount from the date of this Note at the Interest Rate
hereinafter defined.  This Note evidences that certain Term Loan  to be  made by
KeyBank to the Borrower in a series of Advances on the Advance Dates (the
“Loan”), under and pursuant to that certain loan Agreement between the Borrower
and KeyBank dated December 30, 2005 (the “Loan Agreement”), the terms and
provisions of which are incorporated herein by reference and made a part hereof.




The holder of this Note shall set forth on a schedule to this Note or maintained
on a electronic information systems/electronic record/computer maintained
record, the date and original principal amount of each Advance.  The outstanding
principal set forth on any such schedule or any electronic record shall be
presumptive prima facie evidence of the Outstanding Principal of this Note and
of all Advances made pursuant to the Credit Agreement.  No failure by the Bank
to make and no error by the Bank in making any annotation on any such schedule
or electronic record shall affect the Borrower’s obligation to pay the principal
and interest of each and every Advance of the Term Loan or any other obligation
of the Borrower to the Bank pursuant to this Note.

I

DEFINITIONS




(a) “AMORTIZATION PERIOD” means the five (5) year period commencing on May 1,
2006 and terminating on the Maturity Date.




(b) “BUSINESS DAY” means any day other than a Saturday, Sunday or other holiday
on which commercial banks in New York State are authorized or required to close
pursuant to the laws of the State of New York and if the Interest Rate relates
to a LIBOR Rate, any day on which dealings in dollar deposits are also carried
on in the London interbank market.




(c) "DEFAULT INTEREST RATE" means the Interest Rate (hereinbelow defined) plus
two (2%) percent per annum.




(d) “FISCAL QUARTER” means a period of three consecutive calendar months ending
on the last day of March, June, September or December.




(e) “INITIAL INTEREST PERIOD” means that period commencing on the Closing Date
and ending on the last day of the calendar month in which the Closing Date
occurs.




(f) "INTEREST PERIOD" means, as applicable, (i) the Initial Interest Period and
(ii) each Calendar Month thereafter.  Notwithstanding the foregoing, each
Interest Period that would otherwise end on a day that is not a Business Day
shall end on the next succeeding Business Day (or, if such next succeeding
Business Day falls in the next succeeding calendar month, on the next preceding
Business Day).




(g) “INTEREST RATE” means a variable rate of interest equal to the LIBOR Rate
plus the Libor Margin.  The Interest Rate shall be adjusted monthly on the first
Business Day of each and every Interest Period and shall hold for balance of
that Interest Period.




(h)

“LIBOR RATE” means the rate for deposits in U.S. Dollars for a period of one (1)
month which appears on the Telerate Page 3750 as of 11:00 a.m. London time on
the day that is two (2) Business Days prior to the commencement of the Interest
Period relating thereto.  If such rate does not appear on the Telerate Page 3750
the rate for each reset day shall be the London interbank market offered rate
for one (1) month as published in the “Money Rates Column” in the Wall Street
Journal on the Business Day prior to the commencement of the Interest Period
relating thereto.




(i)

“LIBOR MARGIN” means the basis points under the heading “Applicable Margin Over
the LIBOR Rate” determined in accordance with Appendix D-LM, attached hereto and
incorporated by reference herein.




(j)

"LOAN DOCUMENTS" means this Note, the Loan Agreement and all other instruments,
documents, agreements, certifications, and/or certificates at any time given to
or held by the Bank in connection with this Note and the obligations hereunder .




(k)

"MATURITY DATE" means April 30, 2011, or such earlier date in the event KeyBank
accelerates the Borrower’s obligations hereunder as provided herein and in the
Loan Agreement.




All Capitalized Terms used herein and not defined herein shall have that meaning
ascribed to such term in the Loan Agreement.




II

INTEREST




(a)

COMPUTATION OF INTEREST.  Interest on the outstanding principal balance of this
Note shall be computed on the basis of a 360-day year for the actual number of
days elapsed.  Interest shall accrue until payment is made.




(b)

IMPLEMENTATION OF DEFAULT INTEREST RATE.  Any principal amount not paid when due
(whether by demand, acceleration or otherwise)  shall bear interest thereafter
until paid in full, at the Default Interest Rate without notice to the Borrower
or further action by KeyBank.




(c)

PERIODIC CHANGE IN COMPUTATION OF INTEREST RATE.  The Interest Rate as of the
date of this Note shall be the applicable LIBOR Rate plus the LIBOR Margin for
the Tier I Pricing Level.  The Interest Rate shall be reset (a) monthly as
provided in Section 1(g) hereof to reflect changes in the one (1) month LIBOR
Rate and (b) as of each Adjustment Date, as defined in Appendix D-LM, to reflect
any change in the applicable LIBOR Margin.  Provided, however, that the
Applicable LIBOR Margin for any given Margin Period, as defined in Appendix
D-LM, shall only be reduced from the Applicable LIBOR Margin in effect for the
immediately preceding Margin Period if any only if the Borrower has achieved
Profitability for the Fiscal Quarter most recently ended and for the Fiscal
Quarter immediately preceding the most recently ended Fiscal Quarter.  If as of
an Adjustment Date the Borrower failed to achieve Profitability for the Fiscal
Quarter most recently ended and for the Fiscal Quarter immediately preceding the
most recently ended Fiscal Quarter, then the Applicable LIBOR Margin shall be
the greater of (i) the LIBOR Margin in effect on the date immediately preceding
the applicable Adjustment Date and (ii) the LIBOR Margin applicable to the
Borrower based on the greater of (a) its Leverage Ratio for the most recently
completed Fiscal Quarter or (b) the LIBOR Margin established pursuant to
Appendix D-LM if the Borrower fails to deliver any financial statements
referenced in that appendix and within the time periods specified therein.




III

PAYMENT OF INTEREST AND PRINCIPAL




(a)

INTEREST PAYMENTS.  The Borrower shall pay interest only at the Interest Rate on
the unpaid principal balance due under this Note on the last day of each
Interest Period commencing on the last day of the Initial Interest Period and
the last day of the first Interest Period following the last day of the Initial
Interest Period and continuing until the earlier of (i) the last day of the
fourth (4th) Interest Period following the last day of the Initial Interest
Period and (ii) April 30, 2006.

(b)

PERIODIC PAYMENTS OF PRINCIPAL AND INTEREST .  Beginning on the earlier of (i)
the last day of the fifth (5th) Interest Period following the last day of the
Initial Interest Period and (ii) May 31, 2006, and on the last day of each and
every Interest Period thereafter until the Maturity Date the Borrower shall make
a series of consecutive monthly payments of principal and accrued interest, such
payments to be adjusted from time to time by KeyBank to equal an amount of
principal and interest necessary to fully amortize the then outstanding
principal balance over the number of months then remaining in the Amortization
Period at the Interest Rate then in effect.  The Amortization Period has no
effect on the Maturity Date.  On the Maturity Date the entire principal balance,
all accrued and unpaid interest and all other charges shall become immediately
due and payable in full.




IV

DEFAULT




(a)

EVENTS OF DEFAULT.

The Borrower shall be considered in default under this Note and all other Loan
Documents upon the occurrence of any one or more of the following events, herein
sometimes referred to as events of default:




(i) The failure of the Borrower to pay within ten (10) days of when due, whether
by acceleration, demand or otherwise, any principal, interest, or any other
charge due hereunder, under any other Loan Document or under any Qualified Lease
Agreement; or




(ii)  The occurrence of any event of default as set forth in the Loan Agreement
or any other Loan Document.




(b)

CURE PERIOD WITH RESPECT TO FINANCIAL COVENANTS.  Notwithstanding anything to
the contrary contained herein, the Borrower’s failure to meet any Financial
Covenants contained in Section 5.04 of the Loan Agreement shall constitute an
Event of Default only if the Borrower fails to cause the covenant violated to be
brought into compliance within forty-five (45) days of the date written notice
of the Borrower’s failure to meet the financial covenant is given to the
Borrower by KeyBank.




(c)

RIGHTS ON DEFAULT.

Upon the occurrence of an Event of Default, KeyBank may in its discretion:




    

(i)

Declare this Note and all other obligations due KeyBank by the Borrower to be
forthwith due and payable in full without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived;




(ii)

Exercise all rights and remedies to KeyBank hereunder, under the Loan Agreement
and under all other Loan Documents; and/or




(iii)

Exercise any and all other rights and remedies available to KeyBank, at law or
in equity.




It is agreed that upon an Event of Default as specified in Section 6.01(f) of
the Loan Agreement, this Note and all other obligations of the Borrower to
KeyBank shall forthwith become due and payable automatically, all without
notice, demand or protest, all of which are hereby waived.




V

GENERAL CONDITIONS




(a)

METHOD OF PAYMENT.  All payments due under this Note are payable at 66 South
Pearl Street, Albany, New York 12207, or at such other place as KeyBank shall
notify Borrower in writing.  KeyBank reserves the right to require any payment
on this Note, whether such payment is of a regular installment or represents a
prepayment, to be by wired federal funds or other immediately available funds or
to be paid at a place other than the above address. Whenever any payment to be
made under this Note shall be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day, and any extension of
time shall, in such case, be included in the computation of the payment of
Interest.




(b)

APPLICATION OF PAYMENTS RECEIVED.  Except as may otherwise be provided in this
Note, all payments received by KeyBank on this Note shall be applied by KeyBank
to any unpaid Late Payment Charges (hereinbelow defined) and other charges due
hereunder and under the other Loan Documents, accrued and unpaid interest then
due and owing and the reduction of principal due on this Note, in such order and
in such amounts as KeyBank may determine from time to time.




(c)

LATE PAYMENT CHARGES.  If Borrower fails to pay any amount of principal and/or
interest on this Note for ten (10) days after such payment becomes due, whether
by acceleration, demand or otherwise, KeyBank may, at its option, whether
immediately or at the time of final payment of the amounts evidenced by this
Note, impose a late payment charge (the "Late Payment Charge") computed by
multiplying the amount of each past due payment by five (5%) percent.  Until any
and all Late Payment Charges are paid in full, the amount thereof shall be added
to the indebtedness secured by all of the Loan Documents.  The Late Payment
Charge is not a penalty and is deemed to be liquidated damages for the purpose
of compensating KeyBank for the difficulty in computing the actual amount of
damages incurred by KeyBank as a result of the late payment by Borrower.




(d)

PREPAYMENT. The Borrower may, upon at least five (5) Business Days' notice to
KeyBank, prepay this Note in whole or in part with accrued interest to the date
of such prepayment on the amount prepaid without penalty or premium (but subject
to payment of break-funding costs, if any, of KeyBank in the case of a
prepayment on a day other than the last day of an Interest Period and other fees
and expenses identified herein and in section 2.04 of the Loan Agreement),
provided, that each partial prepayment shall be in a principal amount of not
less than Fifty Thousand Dollars ($50,000.00) and the Borrower pays to KeyBank
any and all other fees and charges then due hereunder and under the other Loan
Documents in connection with such prepayment.  All partial prepayments shall be
applied to principal in the inverse order of maturity.  Without limiting the
foregoing, if this Note is prepaid on any day other than the last day of an
Interest Period applicable thereto, the Borrower shall also pay to KeyBank any
loss or expense that KeyBank may sustain or incur as a consequence of (i) a
default by the Borrower in making any prepayment of the Note after the Borrower
has given a notice thereof to KeyBank in accordance with the provision of the
Loan Agreement or (ii) the making of any prepayment (irrespective of the timing
of any notice) on a day that is not the last day of an Interest Period with
respect thereto.  Any such loss and/or expense shall include an amount equal to
the excess, if any, of (a) the amount of interest that would have accrued on the
amount so prepaid for a period from the date of such prepayment to the last day
of such Interest Period at the applicable Interest Rate, excluding the LIBOR
Margin provided in the definition of Interest Rate herein, over (b) the amount
of interest (as reasonably determined by KeyBank) that would have accrued to
KeyBank on such amount by placing such amount on deposit for a comparable period
with leading banks in the London interbank market.  A statement as to any amount
payable pursuant to this Section V(d) submitted to the Borrower by KeyBank shall
be conclusive in the absence of manifest error.  This provision shall survive
the payment in full of the Note.




(e)

COSTS AND EXPENSES.  If this Note, or any other Loan Document is placed with an
attorney for collection or enforcement, the Borrower agrees that KeyBank shall
be entitled to collect from and the Borrower shall pay all costs of collection
or enforcement, including, but not limited to, reasonable attorneys' fees,
incurred in connection with the protection or realization of collateral or in
connection with any of KeyBank's collection or enforcement efforts, whether or
not a suit or proceeding is commenced, and all such costs and expenses shall be
payable on demand and until paid shall also be secured by the Loan Documents and
by all other collateral held by KeyBank as security for Borrower's obligations
to KeyBank hereunder and under the other Loan Documents.




(f)

NO WAIVER BY KEYBANK.  No failure by any guarantor of the Loan to make any
payments shall be deemed a waiver or release of Borrower's obligations
hereunder.  No failure on the part of KeyBank or other holder hereof to exercise
any right or remedy hereunder, whether before or after the happening of a
default, shall constitute a waiver thereof, and no waiver of any past default
shall constitute waiver of any future default or of any other default.  No
failure to accelerate the Loan evidenced hereby by reason of default hereunder,
or acceptance of a past due installment, or indulgence granted from time to time
shall be construed to be a waiver of the right to insist upon prompt payment
thereafter, or shall be deemed to be a novation of this Note or as a
reinstatement of the Loan evidenced hereby or as a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right which KeyBank may have, whether by the laws of the state governing
this Note, by agreement or otherwise; and Borrower and each endorser or
guarantor hereby expressly waive the benefit of any statute or rule of law or
equity which would produce a result contrary to or in conflict with the
foregoing.  This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom such agreement is sought to be
enforced.




(g)

WAIVER BY BORROWER.  Borrower and each endorser or guarantor of this Note hereby
waives presentment, protest, demand, diligence, notice of dishonor and of
nonpayment, and waives and renounces all rights to the benefits of any statute
of limitations and any moratorium, appraisement, exemption and homestead now
provided or which may hereafter be provided by any federal or state statute,
including but not limited to exemptions provided by or allowed under the
Bankruptcy Code of 1978, both as to itself personally and as to all of its or
their property, whether real or personal, against the enforcement and collection
of the obligations evidenced by this Note and any and all extensions, renewals
and modifications hereof.




(h)

COMPLIANCE WITH USURY LAWS.  It is the intention of the parties to conform
strictly to the usury laws, whether state or federal, that are applicable to
this Note.  All agreements between Borrower and KeyBank, whether now existing or
hereafter arising and whether oral or written, are hereby expressly limited so
that in no contingency or event whatsoever, whether by acceleration of maturity
hereof or otherwise, shall the amount paid or agreed to be paid to KeyBank or
the holder hereof, or collected by KeyBank or such holder, for the use,
forbearance or detention of the money to be loaned hereunder or otherwise, or
for the payment or performance of any covenant or obligation contained herein,
or in any of the Loan Documents, exceed the maximum amount permissible under
applicable federal or state usury laws.  If under any circumstances whatsoever
fulfillment of any provision hereof or of the Loan Documents, at the time
performance of such provision shall be due, shall involve exceeding the limit of
validity prescribed by law, then the obligation to be fulfilled shall be reduced
to the limit of such validity; and if under any circumstances KeyBank or other
holder hereof shall ever receive an amount deemed interest by applicable law,
which would exceed the highest lawful rate, such amount that would be excessive
interest under applicable usury laws shall be applied to the reduction of the
principal amount owing hereunder or to other indebtedness secured by the Loan
Documents and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal and such other indebtedness, the excess
shall be deemed to have been a payment made by mistake and shall be refunded to
Borrower or to any other person making such payment on Borrower's behalf.  All
sums paid or agreed to be paid to the holder hereof for the use, forbearance or
detention of the indebtedness of Borrower evidenced hereby, outstanding from
time to time shall, to the extent permitted by applicable law, and to the extent
necessary to preclude exceeding the limit of validity prescribed by law, be
amortized, pro-rated, allocated and spread from the date of disbursement of the
proceeds of this Note until payment in full of the Loan evidenced hereby and
thereby so that the actual rate of interest on account of such indebtedness is
uniform throughout the term hereof and thereof.  The terms and provisions of
this paragraph shall control and supersede every other provision of all
agreements between Borrower, any endorser or guarantor and KeyBank.




(i)

GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK.  BORROWER AND EACH ENDORSER
OR GUARANTOR HEREBY SUBMITS TO PERSONAL JURISDICTION IN SAID STATE FOR THE
ENFORCEMENT OF BORROWER'S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
AND WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF ANY OTHER STATE TO
OBJECT TO JURISDICTION WITHIN SUCH STATE FOR THE PURPOSES OF LITIGATION TO
ENFORCE SUCH OBLIGATIONS OF BORROWER.




(j)

WAIVER OF JURY TRIAL.  KEYBANK AND THE BORROWER HEREBY WAIVE TRIAL BY JURY IN
ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT
OF THIS NOTE, ANY OTHER LOAN DOCUMENT OR THE LOAN, OR ANY INSTRUMENT OR DOCUMENT
DELIVERED IN CONNECTION WITH THE LOAN, OR THE VALIDITY, PERFECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF, OR ANY OTHER CLAIM OR DISPUTE
HOWSOEVER ARISING BETWEEN THE BORROWER AND KEYBANK.




(k)

NOTICES, Etc.  All notices, requests, demands, and other communications provided
for hereunder shall be in writing (including email, telegraphic and telefaxed
communications) and shall be sufficiently given when received or three (3) days
after mailing (whichever first occurs) and, if delivered by mail, shall be sent
by registered or certified mail, return receipt requested, postage prepaid,
addressed to the Borrower or the Bank, as the case may be, at the addresses
listed below or such other address as a party may notify the other parties of in
the manner as herein required, from time to time:




To the Borrower:



FIRST ALBANY COMPANIES INC.



677 Broadway

Albany, New York 12207

Attn:  Chief Financial Officer




With a Copy to:

MILBANK, TWEED, HADLEY & McCLOY LLP



1 Chase Manhattan Plaza



New York, New York 10005



Attn: Howard Kelberg












To the Bank:




KEYBANK NATIONAL ASSOCIATION

66 South Pearl Street

Albany, New York  12207

Attention: First Albany Companies

     Richard C. VanAuken, Senior V.P.




With a copy to:

Lemery Greisler, LLC

50 Beaver Street

Albany, New York 12207

Attention: Nicholas J. Greisler, Esq.




  




(l)

LIABILITY IF MORE THAN ONE BORROWER.  If more than one person or entity executes
this Note as a Borrower, all of said persons or entities are jointly and
severally liable hereunder.  Further, if more than one person executes this Note
or the word “Borrower” may be read as “Borrowers” where applicable.
 Additionally, it is agreed that the term “Borrower” or “Borrowers” when used
herein shall include the respective heirs, successors and permitted assigns of
the Borrower or Borrowers, as the case may be.




(m)

ENTIRE AGREEMENT.  This Note and the other Loan Documents constitute the entire
understanding between Borrower and KeyBank with respect to the Loan and to the
extent that any writings not signed by KeyBank or oral statements or
conversations at any time made or had shall be inconsistent with the provisions
of this Note and the other Loan Documents, the same shall be null and void.




(n)  PARAGRAPH HEADINGS.  The paragraph headings contained herein are for
convenience in reference only and shall not be deemed to control or affect the
meaning or interpretation of any paragraph or provision of this Note.




(o)  ALTERNATIVE RATE DETERMINATION.  If the Bank determines (which
determination shall be conclusive and binding upon the Borrower, absent manifest
error) (i) that Dollar deposits in an amount approximately equal to the
outstanding principal balance of the Term Loan is not generally available at
such time in the London interbank market for deposits in Dollars, (ii) that the
rate at which such deposits are being offered will not adequately and fairly
reflect the cost to the Bank of maintaining a LIBOR Rate on such principal
balance due to circumstances affecting the London interbank market generally,
(iii) that reasonable means do not exist for ascertaining a LIBOR Rate, or (iv)
that the Interest Rate would be in excess of the maximum interest rate which the
Borrower may by law pay, then, in any such event, the Bank shall so notify the
Borrower and the outstanding principal balance of the Term Loan shall, as of the
date of such notification with respect to an event described in clause (ii) or
(iv) above, or as of the expiration of the Interest Period with respect to an
event described in clause (i) or (iii) above, bear interest at the Adjusted
Prime Rate until such time as the situations described above are no longer in
effect.




IN WITNESS WHEREOF, Borrower has executed this instrument the date first above
written.




FIRST ALBANY COMPANIES INC.










By:      /S/ Paul Kutey                                                     







STATE OF NEW YORK  )

COUNTY OF ALBANY   )  ss.:




On this     day of _______, 2005, before me, the undersigned, personally
appeared ________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




                                                        

Notary Public-State of New York

/S/


#













 





#





